IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

BRAD A. BATES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5107

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Brad A. Bates, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition seeking a belated appeal of the corrected judgment and sentence

rendered on or about July 7, 2016, in Duval County Circuit Court case number 16-

1996-CF-13920-BXXX, is granted. Upon issuance of mandate, a copy of this opinion

shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

If petitioner qualifies for the appointment of counsel at public expense, the lower

tribunal is directed to appoint counsel to represent him in the belated appeal authorized

by this opinion.

B.L. THOMAS, OSTERHAUS and BILBREY, JJ., CONCUR.